Citation Nr: 0837176	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to a service-connected back 
disability.


REPRESENTATION

Appellant Represented By:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

As a preliminary matter, the Board notes that the veteran 
wrote to the Board in August 2008 and stated that he was 
rescinding any representative that he had previously 
authorized to represent him before VA.  He expressed his 
frustration with the Board's failure to recognize his January 
2008 change in representation and transfer his file to the 
correct representative and noted that he was concerned about 
missing his docket date with the Board.  Subject to the 
provisions of 38 C.F.R. § 20.1304, an appellant may revoke a 
representative's authority to represent him at any time.  
38 C.F.R. § 20.607.  Pursuant to 38 C.F.R. § 20.1304(a), an 
appellant may request a change in representation within 90 
days following the mailing of notice that an appeal was 
certified and transferred to the Board.  During the 
applicable time period, the veteran notified the Board of a 
change in representation.  The newly appointed representative 
was recognized as the veteran's authorized representative for 
VA purposes and submitted written argument on the veteran's 
behalf.  Under 38 C.F.R. § 20.1304(b), once the 90-day time 
period referenced above has expired, the Board will not 
accept a request for a change in representation unless good 
cause is shown.  In this case, the veteran has not shown good 
cause for attempting to make a change in his representation 
status more than 90 days after the case was transferred to 
the Board and the motion is denied.  The issues raised in his 
letter have been resolved as his claims file was forwarded to 
the correct organization, argument on his behalf was 
provided, and the veteran did not miss his docket date with 
the Board.  If the veteran in fact wishes to represent 
himself, he should notify the VA office that takes 
jurisdiction of his remanded claim.

REMAND

The veteran seeks service connection for a left knee 
disorder, which he contends is secondary to his service-
connected low back disability.  He asserts that his left knee 
disorder was not incurred during service, but maintains that 
his left knee has "increased in severity directly due to 
altered gait secondary to [his] existing service-connected 
low back with radiculopathy to [his] right lower extremity."  
See VA Form 9, received in February 2006.  He adds that the 
initial operation to his left knee was done at the age of 17; 
seven years before his entry into active military service.  
Id.  VA treatment records dated as recently as February 2006 
confirm that the veteran has a current left knee disorder.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

VA treatment records include left knee x-ray reports dating 
from March 2003.  X-rays of the left knee taken in July 2005 
subsequent to a fall showed "marked to severe 
osteoarthritis" and synovial chondromatosis.  A treatment 
note dated in August 2005 advises that the left began hurting 
"approx[imately] 5 years ago and has gotten worse."  The 
evidence also includes the report of a May 2002 compensation 
and pension (C&P) spine examination, which documented the 
veteran as walking "with an antalgic gait on the right" and 
"unable to get upon his heels or toes on either foot very 
satisfactorily at all."  The examiner also reported that 
straight leg raising testing on the left was only to 20 
degrees with complaints of pain in his low back  . . ."  
According to the examiner, "this finding associated with the 
gait, constitute nonorganic findings consistent with the 
principles of Waddell."  

Although the veteran has a low back and left knee disorder; 
walks with an antalgic gait; and suffers from occasional 
falls, the evidence is insufficient to establish a nexus 
between the veteran's service-connected "post operative 
right partial L5-S1 laminectomy and diskectomy with right leg 
radiculopathy and limitation of motion" and his nonservice-
connected left knee disorder.  38 C.F.R. § 3.310.  In 
accordance with McLendon, and in compliance with 38 C.F.R. § 
3.159, the matter must therefore be remanded for a VA 
examination and opinion.  McLendon, 20 Vet. App. 79.  Since 
the claims file is being returned it should be updated to 
include VA treatment records compiled since February 2006.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request all treatment records compiled 
since February 9, 2006, by the Bay Pines 
VAMC.  If no further VA treatment records 
exist, the claims file should be documented 
accordingly.  Also attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an examination 
by an appropriate specialist regarding his 
claim for service connection for a left 
knee disorder.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
the veteran's nonservice-connected left 
knee disorder is caused by or is due to the 
service-connected "post operative right 
partial L5-S1 laminectomy and diskectomy 
with right leg radiculopathy and limitation 
of motion."  If the examiner responds in 
the negative to the above question, then 
the examiner is asked to state an opinion 
as to whether it is less likely than not 
(less than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
nonservice-connected left knee disorder is 
aggravated by the service-connected "post 
operative right partial L5-S1 laminectomy 
and diskectomy with right leg radiculopathy 
and limitation of motion."  If an increase 
in severity is found, the examiner should 
indicate the degree, if any, of such 
increase in severity that is due to the 
natural progression of the disease.  A 
rationale for all opinions proffered should 
be set forth in the report provided.

3.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


